PER CURIAM.
Randall Scott Howard appeals the judgment adjudicating him guilty of three counts of handling or fondling a child under sixteen in a lewd, lascivious, or indecent manner. We affirm the judgment and sentences without comment. The state concedes that two conditions of probation must be stricken.
Howard’s probation order includes a special condition requiring him to undergo a drug/alcohol evaluation and to seek treatment if it is deemed necessary. This special condition was not orally pronounced; therefore, it must be stricken. Nank v. State, 646 So.2d 762 (Fla. 2d DCA 1994). The probation order further requires Howard to pay for the costs of drug/alcohol testing. This too is a special condition of probation that must be stricken because it was not orally pronounced. McDaniels v. State, 679 So.2d 840 (Fla. 2d DCA 1996).
The judgment and sentences are affirmed. This ease is remanded with directions to strike the above-referenced special conditions from the written probation order. Pursuant to Johns v. State, 582 So.2d 171 (Fla. 2d DCA 1991), Howard need not be present for the striking of these conditions.
PARKER, C.J., and FULMER and NORTHCUTT, JJ., concur.